Citation Nr: 0403466	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The record reflects that the veteran had active service from 
July 1967 to March 1969; and from June 1969 to October 1990.  
He had overseas service, and his awards and decorations 
include the Combat Infantryman Badge (CIB).  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the RO.  

The veteran should note that his appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify you if further action is required on your 
part.   


REMAND

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) medical evidence 
establishing a link between the current symptoms and a 
stressor in service; and (3) credible supporting evidence 
that the claimed in-service stressor(s) occurred. 38 C.F.R. 
§ 3.304(f).

Although the veteran's participation in combat is conceded, 
the question remains whether the veteran carries a valid 
current diagnosis of PTSD.  The Board notes that under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of the 
Diagnostic and Statistical Manual for Mental Disorders.  38 
C.F.R. § 4.125.

In April 2003, the veteran asserted that there was additional 
outstanding evidence in support of his claim, both from his 
private practioner, and from VA facilities.  

In particular, he asserts that he has been followed for PTSD 
by his private doctor, Dr. H.  He completed an authorization 
for a release of these records in October 2001.  However, it 
does not appear that they have been obtained.  Since the 
veteran now asserts that they exist, they must be sought.  

He also asserts that during a "telephone conference" on 
April 14, 2003, additional positive opinions were provided to 
him by his providers at Veterans Center, and at a VAMC.  

Thus, the veteran needs to be requested to provide 
information sufficient to conduct a search for these VA 
records.  


Accordingly, this case is REMANDED for the following:


1.  Send the veteran VA Form 21-4142 and 
ask him to complete a current release for 
the records of his private PTSD 
physician, Dr. H, in Goldsboro, N.C.  
Tell him that he must provide VA with a 
complete current address (including ZIP 
code) before VA can request his records.  

2.  Also send the veteran 2 copies of VA 
Form 21-4138, and ask him to identify 
which VA facilities (not specific 
doctors, unless he obtains those opinions 
himself) provided him with the PTSD 
opinions he wrote about in April 2003.  
The veteran is hereby notified that VA is 
able to request and obtain records by 
specific VA facility only (e.g., 
Greenville Vet Center, VAMC 
Fayetteville), VA cannot request records 
by individual doctors.  

3.  Whether the veteran responds or not, 
request his complete file from the Vet 
Center in Greenville, N.C.; and Mental 
Health Clinic notes from VAMC 
Fayetteville, N.C., from October 9, 2002 
to the present.  

4.  In the event that any records, 
government or private, do not exist, 
obtain a statement from the custodian of 
records to that effect, and (A) inform 
the veteran which records were not 
obtained, (B) tell him what efforts were 
expended in obtaining them, and (C) 
inform him what will happen next with his 
claims as a result.  


5.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




